Exhibit 10.2


PHOENIX INTERNATIONAL VENTURES, INC.


SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
This Settlement Agreement and Mutual Release (the “Agreement”) is made and
entered into this 22nd day of March 2011 (“Agreement Date”), by and among
PHOENIX INTERNATIONAL VENTURES, INC., a Nevada corporation, (the  “Company”),
ANNEY BUSINESS CORP. a British Virgin Islands corporation (“Anney”), HAIM
NISSENSON, an individual (“H. Nissenson”), ZAHIR TEJA, an individual (“Teja”),
and the individuals or entities who have executed this Agreement under the
headings “Investors” and “Converting Investors”.  The Company, Anney, H.
Nissenson, Teja the Investors and the Converting Investors are hereinafter
sometimes collectively referred to as the “Parties”.
 
WHEREAS, Anney, H. Nissenson, Teja and the Company are parties to a consulting
agreement dated October 2, 2006 (the “Anney Consulting Agreement”); and
  
WHEREAS, the Company is indebted to Anney under the terms of the Anney
Consulting Agreement for certain consulting fees and other amounts; and


WHEREAS, the Company desires to resolve all disputes among the Parties and
settle all debts and obligations that it may have or owe to each of  Anney, H.
Nissenson and their respective affiliates (collectively, the “Nissenson
Parties”) for all periods through and including the Agreement Date, all upon the
terms and conditions hereinafter set forth; and


WHEREAS, each the Parties hereto desire to set forth the terms and conditions of
their joint agreements regarding the termination of the Anney Consulting
Agreement, the disengagement of Anney for providing consulting services to the
Company, the resolution of any and all disputes among the Parties, and the
settlement of all obligations of the Company to all of the Nissenson Parties
through and including the Agreement Date;
  
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the
Company, Investors, Converting Investors, Teja and the Nissenson Parties do
hereby agree as follows:
 
1.   Termination of Anney Consulting Agreement and Settlement of Anney
Obligations.
 
(a)           The Parties hereto do hereby mutually agree that the Anney
Consulting Agreement be, and the same hereby is terminated as at the Agreement
Date, and is without any further force and effect.
 
(b)           Except for its right to receive the consideration set forth in
Section 1(c) below, Anney and H. Nissenson hereby agree that all rights,
payments or other benefits which Anney or any of its affiliates had or may have
been entitled to under the Anney Consulting Agreement, be and the same are
hereby waived and terminated ab initio.


(c)            The Parties hereto do hereby agree that the Company owes Anney
$181,211 of accrued consulting fees under the Anney Consulting Agreement (the
“Anney Obligations”).  In full settlement and consideration for the Anney
Obligations, the Company shall issue to Anney an aggregate of 302,018 shares of
Common Stock of the Company, having a value of $0.60 per share (the “Anney
Consideration”).


(d)           The Company shall cause its transfer agent to issue one stock
certificate representing the Anney Consideration to Anney or its designees by a
date which shall be not later than 10 working days following the Agreement Date.


(e)           Each of Anney and H. Nissenson agree that they are acquiring the
Anney Consideration for their own account as principal for investment and not
with a view to resale, distribution or fractionalization in whole or in part,
and has no current agreement, understanding or arrangement to subdivide, sell,
assign or otherwise dispose of all or any part of the Anney Consideration and
understands that there is no public market for the Anney Consideration and none
is expected to develop in the foreseeable future, if ever.  Neither Anney nor H.
Nissenson has any contract, undertaking, agreement or arrangement with any
individual, corporation, partnership, limited liability company or other entity
(each a “Person”) to sell, transfer or grant participations to such Person or to
any third Person, with respect to the Anney Consideration and shall not make any
sale, transfer, or pledge thereof without compliance with applicable
registration requirements under the Securities Act of 1933, as amended (the
“Securities Act”) and any applicable securities laws of any state or unless an
exemption from registration is available under those laws.  In addition, the
Anney Consideration has not been registered under the Securities Act or
qualified under applicable state securities laws and the registration provisions
of the Securities Act as well as the qualification provisions of such state laws
thereof restrict their transferability.  Based upon the representations and
agreements being made by her/him herein, the undersigned acknowledges that the
issuance of the Anney Consideration is intended to be exempt from registration
under the Securities Act by virtue of Section 4(2) thereof and applicable Rules
and Regulations adopted thereunder, and that:


 
-1-

--------------------------------------------------------------------------------

 
(i)           the Anney Consideration cannot be sold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act or, in the reasonable opinion of the Company’s counsel, an
exemption from such registration is available;


(ii)           the Anney Consideration and other shares of Common Stock of the
Company owned by Anney and H. Nissenson or its affiliates are also subject to a
separate lock-up agreement with the Company, dated the Agreement Date (the “Lock
Up Agreement”);


(iii)           the Company is under no obligation to assist the undersigned in
complying with any exemption from registration under the Securities Act, or to
register the Anney Consideration for resale under the Securities Act;  and


(iv)           the certificates or other documentation representing the Anney
Consideration will bear, in substance, the following legend:


These securities have not been registered under the Securities Act of 1933 (the
“Act”) or under the securities laws of any state or other jurisdiction.  They
may not be sold or transferred in the absence of (i) an effective Registration
Statement under the Act, or (ii) an opinion of counsel to the Company that such
registration is not required due to one or more valid exemptions from
registration under the Act.


(f)           For a period of two years from the Agreement Date, subject to
provisions of Secton 1(g) below, Anney shall have piggy back registration rights
in relation to the shares given in the Anney Consideration.


(g)           Registration
Statement.                                            If, at any time during the
period ending two years from the date hereof there is not an effective
Registration Statement covering the Anney Consideration Shares  (for purposes of
this Section, the “Registration Securities”) and the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or any post-effective amendment to
existing registration statements or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans, then the Company shall send to Anney a written
notice of such determination at least twenty (20) days prior to the filing of
any such Registration Statement and shall include in such registration statement
all of the Anney Consideration and any other shares of Company Common Stock
owned by Anney or H. Nissenson (collectively, the “Registrable Securities”);
provided, however, that (i) if, at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such registration, the Company
determines for any reason not to proceed with such registration, the Company
will be relieved of its obligation to register any Registrable Securities in
connection with such registration, (ii) if the underwriter of securities to be
sold on behalf of the Company advises the Company that the inclusion of the
Registrable Securities in the Registration Statement could be detrimental to the
Company’s ability to raise additional capital, the Company may eliminate or “cut
back” the number of Registrable Securities to be included in such Registration
Statement, and (iii) in case of a determination by the Company to delay
registration of its securities, the Company will be permitted to delay the
registration of Registrable Securities for the same period as the delay in
registering such other securities.   In addition to the foregoing, if at any
time during the period ending two years from the date hereof there is not an
effective Registration Statement covering the Registrable Securities and the
Subscriber and other Investors are unable to utilize Rule 144 to effect resales
of such Registrable Securities by reason of the Company’s failure to comply with
its then current reporting requirements under the Securities Exchange Act of
1934, as amended, then and in such event the Company shall, within thirty (30)
days of receipt of a written demand by the Subscriber or any other Investors,
either achieve full compliance with the then current reporting requirements
under the Securities Exchange Act of 1934, as amended, or file a Form S-1
Registration Statement with the Commission which shall cover such Registrable
Securities and shall use its best efforts to respond to all comments from the
Commission and cause such Registration Statement to be declared effective by the
Commission as soon as reasonably practicable.


(h)           Each of Anney and H. Nissenson hereby acknowledge that upon
receipt of the Anney Consideration, neither the Company nor any subsidiary of
the Company owes any further debts or obligations to Anney or H. Nissenson or
their affiliates, or any kind whatsoever.


 
-2-

--------------------------------------------------------------------------------

 
2.   Releases.
 
(a)  By the Nissenson Releasing Parties.  In exchange for the delivery of the
Anney Consideration, and other consideration set forth herein (collectively, the
“Consideration”), each of Anney, H. Nissenson and their respective affiliates
(collectively, the “Nissenson Releasing Parties”) do hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its officers, directors, affiliates, subsidiaries, parent companies, agents and
employees and each of Teja, the Investors and Converting Investors (each in
their individual and corporate capacities) and their respective officers,
directors and affiliates (hereinafter collectively, the “Company Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities and expenses, of every kind and nature that
any of the Nissenson Releasing Parties ever had or now has against any of the
Company Released Parties, including, but not limited to, (i) any actual or
alleged false acknowledgment, breach of representation or warranty, or
misrepresentation or omission to state a material fact by any of the Company
Released Parties in this Agreement or in any other document delivered by or on
behalf of any of the Company Released Parties; (ii) all claims arising out of
the Anney Consulting Agreement and/or separation of the Nissenson Releasing
Parties from the Company including, but not limited to, all discrimination
claims, all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options, and any claim or damage arising out of the Anney Consulting
Agreement with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above, and (iii) all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract related to the foregoing, but excluding (A) claims based on fraud or
criminal acts which result in the filing of a complaint with any law enforcement
agency or regulatory authority, or (B) rights of the Nissenson Releasing Parties
and obligations of the Company under a lock-up agreement with the Company dated
of even date herewith to which Anney and H. Nissenson is a party.  It is
understood that this release does not affect any rights the Nissenson
Releasing  Parties has under this Agreement.
 
            (b)  By the Company, Teja, the Investors and the Converting
Investors.  The Company, Teja and each of the Investors and Converting Investors
(collectively, the “Company Releasing Parties”) do hereby fully, forever,
irrevocably and unconditionally release, remise and discharge each of Anney, H.
Nissenson and their respective affiliates (hereinafter, the “Nissenson Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities and expenses, of every kind and nature that
any of the Company Released Parties ever had or now has against any of the
Nissenson Released Parties, including, but not limited to, (i) any actual or
alleged false acknowledgment, breach of representation or warranty, or
misrepresentation or omission to state a material fact by any of the Nissenson
Released Parties in this Agreement or in any other document delivered by or on
behalf of any of the Nissenson Released Parties; (ii) all claims arising out of
the Anney Consulting Agreement and/or separation including, but not limited to,
all discrimination claims, all claims to any non-vested ownership interest in
the Company, contractual or otherwise, including, but not limited to, claims to
stock or stock options, and any claim or damage arising out of the Anney
Consulting Agreement with and/or separation from the Company (including a claim
for retaliation) under any common law theory or any federal, state or local
statute or ordinance not expressly referenced above, and (iii) all common law
claims including, but not limited to, actions in tort, defamation and breach of
contract related to the foregoing,  but excluding (A) claims based on fraud or
criminal acts which result in the filing of a complaint with any law enforcement
agency or regulatory authority, or (B) obligations of the Nissenson Released
Parties and rights of the Company under a lock-up agreement with the Company
dated of even date herewith to which Anney and H. Nissenson is a party.  It is
understood that this release does not affect any rights the Company Releasing
Parties has under this Agreement.
 
(c)    Known and Unknown Claims.  Each of Nissenson Releasing Parties and the
Company Releasing Parties understands and agrees that the claims released in
Sections 2(a) and (b) above include not only claims presently known to him, them
or it, as the case may be, but also include all unknown or unanticipated claims,
rights, demands, actions, obligations, liabilities and causes of action of every
kind and character that would otherwise come within the scope of the released
claims as described in Section 2.  Each of Anney, H. Nissenson and the Company
Releasing Parties understands that he, they or it, as the case may be, may
hereafter discover facts different from what he, they or it now believes to be
true, which if known, could have materially affected this Agreement, but he,
they or it nevertheless waives and releases any claims or rights based on
different or additional facts.
   
3.   Indemnification.  The Company agrees that none of the Nissenson Releasing
Parties is releasing any claims it may have for indemnification under state or
other law or the charter, articles, or by-laws of the Company and its affiliated
companies, or under any indemnification agreement with the Company or under any
insurance policy providing directors’ and officers’ coverage for any lawsuit or
claim relating to the period when he was or is a director or officer of the
Company or any affiliated company; provided, however, that (i) the Company’s
execution of this Agreement is not a concession or guaranty that any Nissenson
Releasing Party has any such rights to indemnification, (ii) that this Agreement
does not create any additional rights to indemnification, and (iii) that the
Company retains any defenses it may have to such indemnification or coverage.
 
4.           Additional Agreements of the Parties. 


(a)           Immediately following the execution and delivery of this
Agreement, each of the Company and Teja, on one hand, and N. Nissenson and
Anney, on the other hand, shall instruct their legal counsel to dismiss with
prejudice the litigation currently pending in the Second Judicial District Court
of the State of Nevada in and for the County of Washoe, entitled Phoenix
International Ventures, Inc., a Nevada corporation, and Zahir Teja, an
individual, Plaintiffs, vs. Neev Nissenson, an individual, Anney Business Corp.,
a foreign corporation; Black Corporations 1-5; John Does 1-5, Defendants, Case
No. C11-00653, Dept. No. B7 (the “Litigation”) as well as any other pending
litigation known or unknown in any court.


 
-3-

--------------------------------------------------------------------------------

 
(b)           Anney and H. Nissenson may retain possession of the IPhone, and
any other equipment in his possession as of the Agreement Date; provided that
they shall be solely responsible for all future monthly charges to maintain such
IPhone.  Anney and H. Nissenson will shall within ten (10) business days from
the Agreement Date use their best efforts to return to the Company all official
documents which are in their possession and belong to the Company, other than
publicly available documents.  If the Company shall request any specific
documents it believes Anney or H. Nissenson possesses, Anney and H. Nissenson
shall use their best efforts to provide such documents.


(c)           For so long as the Lock Up Agreement is in effect, Anney and H.
Nissenson shall have the right to nominate one (1) individual to serve as a
member of the board of directors of the Company; provided, that such nominee
shall be reasonably acceptable to the members of the board of directors of the
Company.


(d)           Teja is hereby authorized to immediately remove the signature
rights, if any, of any member of the H. Nissenson Group on any and all bank
accounts and credit cards, transfer agent authorization rights, and any and all
other accounts or authorizations of the Company as to which officers of the
Company have signature rights. Without limiting the foregoing, after the date of
this Agreement, neither H. Nissenson  nor Anney shall have the authority to act
on behalf of the Company (as none shall be employees, officers or consultants to
the Company) or to send correspondence on Company letterhead.


(e)           H. Nissenson and Anney hereby advises the other Parties hereto
that they and their affiliates have elected not to engage independent legal
counsel.  H. Nissenson and Anney further advises each of the other Parties
hereto that (i) they reviewed this Agreement and all documents relating to this
Agreement; (ii) H. Nissenson is a sophisticated businessman who understand the
contents of this Agreement and all other documents relating to this Agreement,
and (iii) neither H. Nissenson, Anney nor any of their affiliates shall raise as
a defense to the enforceability or validity to this Agreement or any of the
other documents relating to this Agreement that they were not represented by
counsel of their choosing.


(f)      Each of the Parties acknowledges that the Company may describe the
materials terms of this Agreement on a Form 8-K and may be required to  file
this Agreement with the Securities and Exchange Commission in an appropriate
manner, and as a result the full text of this Agreement will be publicly
available after such filing.
 
(g)           As used in this Agreement, the term “affiliate” or “affiliates”
shall mean any other individual or entity (each a “Person”) that directly or
indirectly controls, or is controlled by, or is under common control with, that
Person, and, with respect to any Person that is a natural Person, such Person’s
spouse or children in such Person’s household.  For purposes of this definition
“control,” “controlled by,” and “under common control with” mean possession,
directly or indirectly, of power to direct (or cause the direction of)
management or policies of a Person, whether through ownership of voting
interests or other ownership interests, by contract, or otherwise; provided,
however, that any director, executive officer, manager or other Person which
owns directly or indirectly five percent (5%) or more of the securities of any
other Person having ordinary voting power for the election of directors or
managers shall be deemed to control such other Person.


(h)           The Parties understand and agree that this Agreement is a
settlement agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company and/or any other Party hereto. Each of
Anney and H. Nissenson hereby declares and confirms that after the date of this
Agreement, no other agreement or other arrangement (other than this Agreement)
exists between Anney, H. Nissenson or any of the H. Nissenson Group and the
Company pursuant to which the Company has any obligations.
 
(i)            This Agreement shall be binding upon the Parties and may not be
modified in any manner except by an instrument in writing of concurrent or
subsequent date signed by a duly authorized representative of the Parties hereto
together with specific resolution of the Company confirming such
modification.  This Agreement is binding upon and shall inure to the benefit of
the Parties and their respective agents, assigns, heirs, executors, successors
and administrators.
 
(j)            Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.
 
(k)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.
 
(l)           Each of the Parties state and represent that they have carefully
read this Agreement, understand the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and sign of their own free
will.
 
(m)           This Agreement contains and constitutes the entire understanding
and agreement between the Parties hereto with respect to severance and
settlement and terminates and supersedes all previous oral and written
negotiations, agreements, commitments and writings in connection therewith,
including, but not limited to, the Anney Consulting Agreement.
 
-4-

--------------------------------------------------------------------------------

 
 
(n)           H. Nissenson is a guarantor of 54,000 NIS (New Israeli Shekels
approx $15,000) line of credit that Bank Mizrahi Tefahot of Israel has advances
to Phoenix Europe Ventures, Ltd, an Israeli corporation which is a wholly owned
subsidiary of the Company. The Company shall, not later than 180 days after the
Agreement Date, cause to happen the removal of the guarantee given by H.
Nissenson to Bank Mizrahi Tefahot  for this line of credit. The Company shall
bear all expenses and damages that H. Nissenson incurs in connection with Bank
Mizrahi Tefahot guarantee. The Company shall promptly reimburse H. Nissenson for
any such expenses, damages and liabilities arising from this guarantee.


(o)           The recital paragraphs at the beginning of this Agreement are
incorporated by reference as if fully set forth herein.
 
(p)           This Agreement may be executed in two signature counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same instrument.


(q)           No Party shall have the right to assign any of the rights or
benefits under this Agreement, unless consented to by all Parties.
  
(r)           Each of the Parties promises and represents they will not make or
cause to be made any derogatory, negative or disparaging statements, either
written or verbal, on either Party.


(s)           The Parties hereto do hereby agree that,: (i) immediately prior to
the execution of this Agreement and the resolutions of the board of directors
dated the Agreement Date, the board of directors of the Company consisted of
Zahir Teja and. Neev Nissenson, and the ratification of this Agreement by such
board of directors is valid and proper; and (ii) the stockholder consent dated
March 6, 2011 is hereby withdrawn and rendered null and void. The Parties hereto
do hereby further agree that the resolutions and actions of the board of
directors taken on March 22, 2011 are valid and binding upon the Company.






[the balance of this page intentionally left blank – signature page follows]
 
-5-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have set their hand and seal to this Agreement
as of the date set forth above.
 
  
PHOENIX INTERNATIONAL VENTURES, INC.
               
By:___________________________________________________________
   
Name: Zahir Teja
Title: Chief Executive Officer
   
 Subject to board ratification
 
   
ANNEY BUSINESS CORP.
         
 
By:_________________________________________________
   
Name: Haim Nissenson
Title: President and Principal
         
 
_______________________________________________________
 ZAHIR TEJA
 
 
____________________________________________________
HAIM NISSENSON
 
   
INVESTORS:
 
 
_____________________________________________________
URI WITTENBERG
 
 
_____________________________________________________
AMIT BARZELAI
 
 
_____________________________________________________
HAGAI LANGSTADTER
 
   
CONVERTING INVESTORS:
 
 
   
______________________________________________________
ZVI BAR-NES NISSENSOHN
 
PLONIT VENTURES LTD.
 
 
By: _______________________________________________________
 
DASONS COMPUTERS
 
 
By:___________________________________________________
 



 
-6-

--------------------------------------------------------------------------------

 